Title: To Thomas Jefferson from Duncan Rose, 16 January 1781
From: Rose, Duncan
To: Jefferson, Thomas


Col. Banister’s, 16 Jan. 1781. Has obtained material for shirts requested by Steuben and is having them made up; will pay for them out of a balance due him from the auditors; payment may be delayed until convenient. Has been informed that “the Present Emission of our Currency has been destroy’d by the Enemy on their late excursion to Richmond”; should the report be false, requests that the treasurer give the auditors a warrant for £8,000 in payment for the shirts.
